        Case 2:20-cv-01003-GEKP Document 13 Filed 05/11/20 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ADELPHIA GATEWAY, LLC,
              Plaintiff                                  CIVIL ACTION

             v.

CERTAIN EASEMENTS AND RIGHTS
OF WAY NECESSARY TO OPERATE
AND MAINTAIN AN 18" NATURAL GAS
TRANSMISSION PIPELINE IN
SKIPPACK TOWNSHIP, MONTGOMERY :
COUNTY, PENNSYLVANIA, TAX
PARCEL NUMBER 51-00-01603-00-2,
4478 PERKIOMEN CREEK ROAD,
COLLEGEVILLE, PA 19426 et al.,                           No. 20-1003
               Defendants


                             ~           ORDER

      AND NOW, this       //     day of May, 2020, upon consideration of Adelphia Gateway,

LLC's Motion for Partial Summary Judgment (Doc. No. 5), Adelphia's Motion for Preliminary

Injunction (Doc. No. 6), and Adelphia's Motion for Default Judgment (Doc. No. 11), it is

ORDERED, for the reasons set forth in the accompanying Memorandum, that:

       1. The Motion for Partial Summary Judgment (Doc. No. 5) is GRANTED. Adelphia has

          the substantive right to condemn the Rights of Way, which is an amendment of the

          Existing Easement attached as Exhibit A to the Verified Complaint, only to allow the

          transportation of natural gas as approved by the Federal Energy Regulatory

          Commission pursuant to the Natural Gas Act and the Order of the Federal Energy

          Regulatory Commission dated December 20, 2019, Docket No. CP18-46-000, 169

          FERC , 61,220 (2019), and removing the restriction that transportation be limited to




                                              1
           Case 2:20-cv-01003-GEKP Document 13 Filed 05/11/20 Page 2 of 3



             crude oil, fuel oil and residual oil, but otherwise reaffirming all other terms of the

             Existing Easement.

        2. The Motion for Preliminary Injunction (Doc. No. 6) is GRANTED.

                 a. Upon filing the bond required below, Adelphia is granted the right to use the

                     Existing Easement (as that term is defined in the Complaint) for the

                     transportation of natural gas, as approved by the Federal Energy Regulatory

                     Commission pursuant to the Natural Gas Act and the Order of the Federal

                     Energy Regulatory Commission dated December 20, 2019, Docket No. CP18-

                     46-000, 169 FERC 161,220 (2019).

                 b. In the event of a violation of this Order by Defendants, such as interference with

                     Adelphia's possession of the Rights of Way by Defendants or by third parties

                     who are authorized by Defendants to be on the Property, the U.S. Marshal

                     Service, or a law enforcement agency it designates, shall be authorized to

                     investigate and to arrest, confine in prison and/or bring before the Court any

                     persons found to be in violation of this Order and in contempt of this Order,

                     pending their compliance with the Court's Order.

                 c. Adelphia shall post a bond in the amount of $3,000.00 as security for the

                     payment of just compensation to Defendants; 1




         Federal Rule of Civil Procedure 65(c) instructs that "[t]he court may issue a preliminary injunction
... only if the movant gives security in an amount that the court considers proper to pay the costs and
damages sustained by any party found to have been wrongfully enjoined or restrained." "The amount of
the bond is left to the district court's discretion." Howmedica Osteonics v. Zimmer Inc., 461 F. App'x 192,
198 (3d Cir. 2012) (citing Zambelli Fireworks Mfg. Co. v. Wood, 592 F.3d 412,426 (3d Cir. 2010)). When
setting the bond amount, "[d]istrict courts tend to err on the 'high side' considering that 'the only recourse
against wrongful enjoinment is against the bond."' UGI Sunbury LLC v. A Permanent Easement for 2. 4645
Acres, No. 16-00784, 2016 WL 4089077, at *5 (M.D. Pa. Aug. 2, 2016) (quoting Arlington Indus., Inc. v.
Bridgeport Fittings, Inc., No. 06-1105, 2011 WL 4916397, at *4 (M.D. Pa. Oct. 17, 2011)).


                                                      2
          Case 2:20-cv-01003-GEKP Document 13 Filed 05/11/20 Page 3 of 3



                 d. Adelphia shall record this Order in the Office of the Recorder of Deeds for

                     Montgomery County, Pennsylvania; and

        3. Adelphia's Motion for Default Judgment (Doc. No. 11) is DEEMED MOOT.




                                                          UNITED STATES DISTRICT JUDGE




         The total appraised value of the rights-of-way in this individual case is $0. Adelphia has proposed
setting the bond at $3,000. This amount being more than the appraised value, the Court concludes that the
"conservative solution" is to set the bond at Adelphia's proposed $3,000. In re Algonquin Nat. Gas Pipeline
Eminentdomaincases, No. 15-5076, 2015 WL 10793423, at *12 (S.D.N.Y. Sept. 18, 2015). This "will more
than protect the non-settling owners against costs and damages they might incur as a result of premature
entry by [Adelphia] onto their justly-condemned property." Id.


                                                     3
